SUPPLEMENTAL OPINION.
Adams, Ch. J.
The plaintiffs claim in a petition for rehearing that the court overlooked a material fact, and that is, that the sheriff’s certificate covered 120 acres of land besides the 40 acres in controversy; that by the redemption by defendant, and assignment to him of the certificate, he acquired the 120 acres. This fact the plaintiffs claim is sufficient to meet the view of the court that it would be inequitable to allow plaintiffs to receive the money paid in redemption of the land in controversy, and hold the land too.
It appears from the record that the sheriff’s certificate did purport to cover 120 acres of land besides the land in controversy, and that the $106.02 paid by defendant with a view *585of redeeming was paid with the view of redeeming the entire tract.
The defendant in his argument denies that the execution debtor had any interest in any part of the tract except the 40 acres in controversy. This denial, of course, could not change the record. It could only have the effect to show that the defendant did not concede such interest, and insisted that the record did not show it.
Upon looking into the record it appeared to us that we could not find as a fact that the defendant acquired the 120 acres. The sheriff’s sale of it as the property of the exeeuton debtor did not pro(ve that it was his. Besides, in the view which we took of the case, the question as to whether the execution debtor had an interest in the 120 acres did not appear to be material. If such interest were conceded it -would not change the result, but merely require a modification of the language of the opinion to a small extent. The certificate upon plaintiffs’ theory would not be wholly void, but only in respect to the land in controversy. The fact would remain that the money paid by the defendant to redeem the land in controversy was received by plaintiffs, and they executed to him an assignment in which they undertook to assign to him not only the certificate which covered the land in controversy, but undertook to assign the land itself. The majority thought, and still think, that the receipt of the money and execution of the assignment taken together operated as an equitable transfer, at least, and that the defendant was entitled to the relief for which he prayed. The petition for rehearing is overruled.